Hughes, J. This is a suit brought by the appellee to recover possession of land upon a deed made to the appellee by the Commissioner of State Hands, dated January 24, 1888. The cause was transferred to equity. The appellant answered and attacked the deed of the appellee, which was founded upon the forfeiture of the land to the State for the non-payment of taxes due thereon for the taxes of 1884. By act of March 5, 1885, the payment of taxes for the year 1884 had been extended. The forfeiture was made therefore upon the assessment for 1883, which was returned to the clerk’s office and filed on the 20th of June, 1883, whereas it should have been returned to and filed in the clerk’s office by the first Monday in June, as the law then required. Opinion delivered May 21, 1892. The failure to return the assessment to the clerk’s office was prejudicial to the owner of the land. The board of equalization of real property was then required by law to meet on the first Monday in June, and it might continue in session two weeks, but could not continue longer than two weeks in session. Any party aggrieved by any action of the board of equalization might appeal therefrom to the county court. The session of the board of equalization had ended, by limitation of law, in 1883, before the assessment was returned. The tax-payer’s rig'ht of appeal from any action of the board was therefore cut off by the failure to return the assessment list in time. Sections 5687, 5688, Mansfield’s Digest; Cooley on Taxation, 366. “ The tax-payer ought always to be at liberty to insist that directions which the law has given to its officers for his benefit shall be observed.” In such cases the law is mandatory, as it is generally expressed. For the failure to return the assessment list of 1883 within the time required by law, the forfeiture was void, and the deed thereon is void. The finding and judgment of the circuit court should have been for the defendant (appellant here). The judgment is reversed, and the cause remanded for judgment in accordance with this opinion, after allowing the appellee for taxes paid by him.